DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 8, and 17- 41 are canceled.
	Claims 1, 3- 7, 9- 12, 14- 15, and 42 are amended.
	Claims 1- 7, 9- 16, and 42 are currently pending and under consideration.

Nucleotide and/or Amino Acid Sequence Disclosures
	Receipt of a compliant sequence listing filed Jun. 6, 2022 is acknowledged. 

Status of Objections and Rejections
Removal of the unclear elements from the specification has overcome the previous objection.
The amendments to claims 1 and 42 have overcome the previous objections to claims 1 and 42. 
The amendments to claims 1 and 7 have overcome the previous 112(b) rejections. 
The amended claims have rendered the previous objection under 35 U.S.C. §103 and both previous non-statutory double patenting rejections moot. 
	New grounds of rejection, presented herein, are necessitated by the amended claims, filed Jun. 16, 2022.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1- 7, 9- 16, and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	SEQ ID NO: 4 in as the second coil of claim 1 is new matter.  Specifically: 
	The original disclosure and claim 1 indicates that X’3 is limited to modified or unmodified histidine and analogs thereof, but Xaa (3) of SEQ ID NO: 4 indicates Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues) (i.e., the claim has been significantly broadened relative to original claim 1, and it does not comprise histidine – new matter).
	The original disclosure and claim 1 indicates that X’5 may be any hydrophobic residue, but Xaa (5) of SEQ ID NO: 4 is Gln (not originally encompassed by the independent claim – new matter).
	The original disclosure and claim 1 indicates that X’6 may be modified or unmodified Phe residues, but Xaa (6) indicates Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues (not originally encompassed by the independent claim – new matter).
	The original disclosure and claim 1 indicates that X’7 may be any positively charged residue modified or unmodified Gln residue, but Xaa (7) of SEQ ID NO: 4 Phe, Tyr, Trp, azidolysine, or Cys (not originally encompassed by the independent claim – new matter)
	The original disclosure and claim 1 indicates that X’9 may be any hydrophobic residue, but Xaa (7) of SEQ ID NO: 4 is QCy (not originally encompassed by the independent claim – new matter).
	The original disclosure and claim 1 indicates that X’10 may be any positively charged residue modified or unmodified Gln residue, but Xaa (10) of SEQ ID NO: 4 is independently Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues (not originally encompassed by the independent claim – new matter).
	The original disclosure and claim 1 indicates that X’11 may be any negatively charged residue modified or unmodified Asn, but Xaa (11) of SEQ ID NO: 4 comprises Arg (not originally encompassed by the independent claim – new matter).
	The original disclosure and claim 1 indicates that X’12 may be any hydrophobic residue, but Xaa (12) of SEQ ID NO: 4 is Arg (not originally encompassed by the independent claim – new matter).
	The original disclosure and claim 1 indicates that X’13 may be any negatively charged residue modified or unmodified Asn, but Xaa (13) of SEQ ID NO: 4 comprises Cys, HCys, selenocysteine (not originally encompassed by the independent claim – new matter).
	As such, there is no indication or example of the species presently claimed, wherein SEQ ID NO: 3 and SEQ ID NO: 4 are combined according to the limitations of claim 1. Therefore, independent claim 1 is rejected as containing new matter.
		Claims 2- 7, 9- 16, and 42 depend from independent claim 1, and are rejected also.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A. Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	SEQ ID NO: 14 fails to further limit SEQ ID NO: 4 in the second coil position, as illustrated by the following table:

SEQ ID NO: 4
SEQ IN NO: 14
1


2
Trp
Ile
3
Cys, HCys, Leu, lle, 
allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues)
His 
4


5
Gln
Leu
6
Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues)
Phe
7
is Phe, Tyr, Trp, azidolysine, or Cys
Arg
8


9
is QCy
Ile, 
10
is independently Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues)
Asp
11
is Asp or Arg
Glu
12
Arg
Leu,
13


14



.
B. Claim 42 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	SEQ ID NO: 5 fails to further limit SEQ ID NO: 3 in the coil 1 position, as illustrated in the following table, listing discrepancies in amino acid requirements:

SEQ ID NO: 3
SEQ ID NO: 5
1


2


3
any hydrophobic amino acid residue
a modified or unmodified His or analogue thereof
4


5
modified or unmodified Gln or analogue thereof
any hydrophobic amino acid residue
6


7


8


9
is a modified or unmodified QCy or analogue thereof (no structure or list of analogs in specification)
any hydrophobic amino acid residues
10
any hydrophobic amino acid residue
any modified or unmodified Asp or analogue thereof
11


12
modified or unmodified Arg or analogue thereof
any hydrophobic residue
13


14




; and SEQ ID NO: 6 fails to further limit SEQ ID NO: 4 in the second coil position, as illustrated by the following table: 

SEQ ID NO: 4
SEQ IN NO: 6
1
is Val or Glu
Ala, Glu, azidolysine, or Cys
2
Trp
Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogues of any of the preceding residues)
3
Cys, HCys, Leu, lle, 
allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues)
His 
4
His or Arg
Gln or Arg
5
Gln
Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogues of any of the preceding residues)
6
Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues)
Phe
7
is Phe, Tyr, Trp, azidolysine, or Cys
is Gln or Arg
8
is Gln or Glu
is azidolysine, Glu, or Arg
9
is QCy
Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine,
10
is independently Cys, HCys, Leu, lle, allylleucine, Val, allyglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogue of any of the preceding residues)
Asp
11
is Asp or Arg
is Asn or Glu
12
Arg
is independently Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, hexafluorovaline (or analogues of any of the preceding residues
13


14



.
  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Conclusion
	Applicant's amendment necessitated the new grounds of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR l.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658